DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112
Claims 2-5, 19 and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the region" in line 1;
Claim 19 recites the limitation "the indication" in line 1; and  
claim 20 recites the limitation "the indication" in line 2.  
There is insufficient antecedent basis for these limitations in the claims.
References
D1 US7768870	Broto et al.		August 3, 2010
D2 WO2012134621	ROUTH et al.		October 4, 2012
D3 Mukerji et al.	"Statistical rock physics: Combining rock physics, information theory, and geostatistics to reduce uncertainty in seismic reservoir characterization",
The Leading Edge, March 1, 2001, pages 313-319	
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 1, the D1 reference discloses the utilization of a method, comprising:  generating a velocity model ("velocity representation", column 3, line 1) based upon seismic waveforms via a velocity model builder ("tomography", column 3, line 2);  receiving data representative of a measurement of a physical attribute of an area surrounding one or more wells ("log data", column 3, line 3); generating an attribute model based upon the velocity model and the data ("modifying ... the ... representation ... with constraints wherein prestack traveltimes and log data are simultaneously used", column 3, lines 1-3); and rendering an image based upon the attribute model (column 2, line 56) for use with seismic exploration above a region of a subsurface comprising a hydrocarbon reservoir and containing structural or stratigraphic features conducive to a presence, migration, or accumulation of hydrocarbons (column 2, lines 58-60).
With regards to claim 10, the D1 reference discloses the utilization of a device, comprising:  a processor configured to (column 4, line 24; moreover, the skilled person of the year 2009 would consider as implicitly disclosed that the process described by D1 is performed by a processor):  generate a velocity model ("velocity representation", column 3, line 1) based upon seismic waveforms via a seismic velocity model builder utilizing full waveform inversion or tomography ("tomography", column 3, line 2); receive first data representative of a 
With regards to claims 13 and 14, the D1 reference discloses the utilization of weighting (column 3, line 15, and column 7, lines 14-16).
With regards to claims 18-20, the D1 reference discloses the utilization of a computer (Abstract; column 4, line 24; column 8, lines 64-67).
Claims 1, 6, 7, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.  
With regards to claim 1, the D2 reference discloses the utilization of a method, comprising:  generating a velocity model (Figs 1-10) based upon seismic waveforms (Abstract) via a velocity model builder (Figs 1-10);  receiving data (¶0021) representative of a measurement of a physical attribute of an area surrounding one or more wells; generating an attribute model based upon the velocity model and the data (¶ 0002); and rendering an image (102) based upon the attribute model (107 and 108) for use with seismic exploration above a region of a subsurface comprising a hydrocarbon reservoir and containing structural or stratigraphic features conducive to a presence, migration, or accumulation of hydrocarbons (page 15, line 7).
With regards to claim 6, the D2 reference discloses the utilization of Inversion (Abstract, ¶ 0002, and Figs 6-8).

With regards to claims 18-20, the D2 reference discloses the utilization of a computer (¶¶ 0004-0008).
Claims 1, 8-10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D3.  
With regards to claim 1, the D3 reference discloses the utilization of a method, comprising:  generating a velocity model (Fig. 1a) based upon seismic waveforms via a velocity model builder (page 314, left column, second full paragraph);  receiving data representative of a measurement of a physical attribute of an area surrounding one or more wells (page 313, left column, second full paragraph); generating an attribute model based upon the velocity model and the data (page 314, left column, second full paragraph); and rendering an image based upon the attribute model (page 313, left column, second full paragraph) for use with seismic exploration above a region of a subsurface comprising a hydrocarbon reservoir and containing structural or stratigraphic features conducive to a presence, migration, or accumulation of hydrocarbons (Title).
With regards to claim 10, the D3 reference discloses the utilization of a device, comprising:  a processor configured to (page 313, left column, last paragraph):  generate a velocity model (Fig. 1a) based upon seismic waveforms via a seismic velocity model builder utilizing full waveform inversion or tomography (page 313, left column, second full paragraph); receive first data representative of a measurement of a first physical attribute of an area surrounding a well (page 313, left column, second full paragraph) and second data representative of a measurement of a second physical attribute of an area surrounding a well (page 313, left column, second full paragraph); determine a calibration factor based upon the velocity model, the first data, and the second data (page 314, right column, first paragraph); and generate an 
With regards to claims 8, 9, 16, and 17, the D3 reference discloses the utilization of fluid saturation (page 314, paragraph bridging right and left columns).
With regards to claims 18-20, the D3 reference discloses the utilization of a computer (page 313, left column, second full paragraph, and Fig. 5).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-5, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 1, 10, and 18 above, and further in combination with D3.  
With regards to claims 2-5, 11, and 12, see D1 Figs. 3-6, and column 7, line 66 to column 8, line 1 and column 8, lines 36-49; and consider that it is obvious to the skilled person that one or more of the sedimentary layers can be filled with brine or hydrocarbons.  See also D1: column 4, lines 42-46 and D3: page 314, paragraph bridging right and left columns. 

Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645